Title: From George Washington to Richard Henry Lee, 16 October 1777
From: Washington, George
To: Lee, Richard Henry

 

Dear Sir
Matuchen Hills Phila. County 16th October 1777

Your favour of the 5th Inst. as also that of the 11th by Baron Kalb, are both to hand—It is not in my power at present to answer your quere respecting the appointment of this Gentleman; but Sir, if there is any truth in the report which has been handed to me, viz.—that congress has appointed Brigadier conway to be Major Gen[e]ral in this Army, it will be as unfortunate a measure, as ever was adopted—I may add (& I think with truth) that it will give a fatal blow to the existance of this army—upon so interesting a subject I must speak plain—the duty I owe my country—the ardent desire I have to promote its true interests—and justice to Individuals require this of me.
General Conways’ merit then, as an officer, and his importance in this Army, exists more in his own imagination than in reallity; for it is a maxim with him to leave no service of his own untold nor to want any thing which is to be obtained by importunity; but, as I do not want to detract from any merit he possesses, and only wish to have the matter taken up, on its true ground (after allowing him every thing that his warmest friends can contend for) I would only ask why the youngest Brigadier in the service (for I believe he is so) should be put over the heads of the oldest, & thereby take Rank, and command Gentlemen who yesterday only, were his Seniors—Gent⟨n⟩ who I will be bold to say (in behalf of some of them at least) of sound judgment & unquestionable Bravery. If there was a degree of conspicuous merit in Genl Conway unpossessed by any of his Seniors the confusion which might be occasioned by it would stand Warranted upon the principles of Sound policy, for I do readily agree that this is no time for trifling; but at the same time, that I cannot Subscribe to the fact, this truth, I am very well assured of (tho I have not directly nor indirectly exchanged a word with any one of the Brigrs on the subject nor am I certain that any one of them have heard of the appointment) that they will not Serve under him; I leave you to g[u]ess therefore, at the situation this Army would be in at So important a crisis, if such an event should take place.
These Gentn have feelings a[s] officers; & tho they do not dispute the authority of Congress to make appointments, they will judge of the propriety of acting under them—In a word the service is so dificult, & every necessary so expensive, that almost all your officers are tired out; do not therefor afford them good pretexts for retiring—no day passes over my head without applications for leave to resign—Within the last Six days, I am certain twenty commissions have been tendered to me. I must therefore conjure you to conjure Congress to consider this matter well, & not by a real act of injustice, compel some good officers

to leave your service, & thereby incur a train of evels unforeseen and irremidiable.
To sum up the whole, I have been a Slave to the service: I have undergone more than most men are aware of, to harmonize so many discordant parts but it will be impossible for me to be of any further survice if such insuperable difficulties are thrown in my way—You may believe me my dear Sir, that I have no earthly view, but the public good in what I have said—I have no prejudice against Genl Conway, nor desire to serve any other Brigadier, further than I think the cause will be benefitted by it—to bring which to a speedy & happy isue is the most fervent wish of my Soul.
With respect to the wants of the Militia (as mentd in your favor of the 5th) in the articles of cloathing, you must be well convinced that it is not in my power to supply them in the smallest degree, when near one half of our Men are rendered unfit for service for want of these things—I can add no more at present than that I am Dear Sir Your Most Obed. Hbe Servt

Signed G. Washington

